Exhibit 10.1

 

Execution Version

 

CSX CORPORATION

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of March 30, 2017 (this
“Agreement”), by and between MR Argent Advisor LLC (“Mantle Ridge”), on behalf
of itself and its affiliated funds (such funds, together with Mantle Ridge,
collectively, the “Mantle Ridge Group”), and CSX Corporation, a Virginia
corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, the Mantle Ridge Group beneficially owns approximately 44,352,702
shares of common stock, par value $1.00, of the Company (the “Common Stock”);

 

WHEREAS, the Company and the Mantle Ridge Group desire to define certain
registration rights (“Registration Rights”) with respect to the Common Stock and
certain other securities on the terms and subject to the conditions herein set
forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

SECTION 1.

DEFINITIONS

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
the first Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise;

 

“Agreement” shall have the meaning set forth in the Preamble hereof;

 

“Beneficial Ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 promulgated under the Exchange Act.

 

“business day” shall mean any day the NASDAQ Global Select Market is open for
trading.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

“Common Stock” shall have the meaning set forth in the Recitals hereof;

 

 

 

“Company” shall have the meaning set forth in the Preamble hereof;

 

“Demand Notice” shall have the meaning set forth in Section 2(a)(i) hereof;

 

“Demand Registration” shall have the meaning set forth in Section 2(a)(i)
hereof;

 

“End of Suspension Notice” shall have the meaning set forth in Section 2 (d);

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations promulgated thereunder;

 

“FINRA” shall mean the Financial Industry Regulatory Authority;

 

“Holder” shall mean (i) individually or collectively, any or all of the entities
of the Mantle Ridge Group, and (ii) any Permitted Assignees under Section 3(e)
hereof;

 

“Indemnified Party” shall have the meaning set forth in Section 2(h)(iii)
hereof;

 

“Indemnifying Party” shall have the meaning set forth in Section 2(h)(iii)
hereof;

 

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities;

 

“Losses” shall have the meaning set forth in Section 2(h)(i) hereof;

 

“Mantle Ridge” shall have the meaning set forth in the Preamble hereof;

 

“Mantle Ridge Group” shall have the meaning set forth in the Preamble hereof;

 

“Other Shareholders” shall mean Persons who by virtue of agreements with the
Company (other than this Agreement) are entitled to include their securities in
any registration of the offer or sale of securities pursuant to the Securities
Act;

 

“Participating Holders” shall mean any Holders participating in a Registration
relating to the Registrable Securities;

 

“Permitted Assignees” shall have the meaning set forth in Section 3(e) hereof;

 

“Person” shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

 

“Piggyback Registration” shall have the meaning set forth in Section 2(b)(i)
hereof;

 

“Prospectus” shall mean the prospectus (including any preliminary, final or
summary prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus;

 

-2-

 

“Qualifying Employee Stock” shall mean (i) rights and options issued under
employee benefits plans of the Company or any predecessor or otherwise to
employees in compensation arrangements approved by the Board of Directors of the
Company or any predecessor and any securities issued after the date hereof upon
exercise of such rights and options and options issued to employees of the
Company or any predecessor as a result of adjustments to options in connection
with the reorganization of the Company or any predecessor and (ii) restricted
stock, restricted stock units and other such equity-linked securities and awards
issued after the date hereof under employee benefit plans and securities issued
after the date hereof in settlement thereof, if any;

 

“Register”, “Registered” and “Registration” shall mean a registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement;

 

“Registrable Securities” shall mean (i) any shares of Common Stock acquired or
held by a Holder prior to or after the date hereof or (ii) any securities of the
Company or its Affiliates issued as a dividend or other distribution with
respect to, or in exchange for or in conversion, exercise or replacement of or
offered wholly or partly in any tender or exchange offer in consideration of any
Registrable Securities described in (i); provided that as to any particular
Registrable Securities, such securities shall cease to qualify as Registrable
Securities for purposes of this Agreement upon the earliest to occur of: (A) the
date on which such securities are disposed of pursuant to an effective
Registration Statement under the Securities Act; (B) the date on which such
securities are sold pursuant to Rule 144; (C) with respect to the Registrable
Securities held by any Holder, any time that such Holder is permitted to sell
such Registrable Securities under Rule 144(b)(1); and (D) the date on which such
securities shall have ceased to be outstanding;

 

“Registration Expenses” shall have the meaning set forth in Section 2(d) hereof;

 

“Registration Rights” shall have the meaning set forth in the Recitals hereof;

 

“Registration Statement” shall mean any registration statement of the Company on
Form S-3 that covers Registrable Securities pursuant to the provisions of this
Agreement filed with, or to be filed with, the Commission under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits, financial information and
all material incorporated by reference in such registration statement;

 

“Requesting Holder” shall have the meaning set forth in Section 2(a)(i) hereof;

 

“Rule 144”; “Rule 144A” shall mean Rule 144 and Rule 144A, respectively, under
the Securities Act (or any successor provisions then in force);

 

“Scheduled Black-Out Period” shall mean the period commencing on the first
calendar day of the last calendar month of each fiscal quarter through the
second business day following the later of (i) the business day on which the
Company publicly releases its earnings

 

-3-

 

information for such quarter or annual earnings information, as applicable, and
(ii) the day on which the executive officers and directors of the Company are no
longer prohibited by Company policies applicable with respect to such quarterly
earnings period from buying or selling equity securities of the Company;

 

“security”, “securities” shall have the meaning set forth in Section 2(a)(1) of
the Securities Act;

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor statute thereto), and the rules and regulations promulgated
thereunder;

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 promulgated under the
Securities Act, or any successor rule that may be adopted by the Commission, and
all amendments and supplements to such registration statement, including
post-effective amendments, including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein;

 

“Suspension Event” shall have the meaning set forth in Section 2(d);

 

“Suspension Notice” shall have the meaning set forth in Section 2(d);

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities; and

 

“Underwriters’ Maximum Number” shall mean, for any Demand Registration or
Piggyback Registration, that number of securities to which such registration
should, in the opinion of the managing Underwriter(s) of such registration, in
the light of marketing factors (including an adverse effect on the per share
offering price), be limited.

 

SECTION 2.

REGISTRATION RIGHTS

 

(a)       Demand Registration.

 

(i)        Request for Registration. Subject to the limitations and conditions
of Section 2(a)(ii), if the Company shall receive from any Holder or any group
of Holders (each a “Requesting Holder,” and collectively, the “Requesting
Holders”) a written demand (the “Demand Notice”), such Demand Notice permitted
to be delivered immediately upon the execution of this Agreement, that the
Company effect any Registration (the “Demand Registration”) with respect to all
or a part of the Registrable Securities owned by such Requesting Holder(s)
having an estimated aggregate fair market value of at least $150 million (which
demand shall set forth the specified amount of Registrable Securities for which
registration is requested and the intended method of disposition thereof), the
Company shall:

 

-4-

 

(1)       as promptly as reasonably practicable give written notice of the
proposed Registration to all other Holders in accordance with the terms of
Section 2(b);

 

(2)       use its reasonable best efforts to file a Registration Statement with
the Commission in accordance with the request of the Requesting Holder(s),
including without limitation the method of disposition specified therein and
covering resales of the Registrable Securities requested to be registered, as
promptly as reasonably practicable but no later than within 30 days of receipt
of the Demand Notice;

 

(3)       use reasonable best efforts to cause such Registration Statement to be
declared or become effective as promptly as practicable; and

 

(4)       use reasonable best efforts to keep such Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for the period as requested in writing by
the Requesting Holder(s) or such longer period as may be requested in writing by
any Holder participating in such Registration (which periods shall be extended
to the extent of any suspensions of sales pursuant to Sections 2(a)(ii)(3));

 

provided, however, that the Company shall be permitted to file a post-effective
amendment or prospectus supplement to any currently effective Shelf Registration
Statement in lieu of an additional Registration Statement pursuant to Section
2(a)(i) to the extent the Company determines, and the Requesting Holder(s)
agree, that the Registrable Securities of the Requesting Holder(s) may be sold
thereunder by such Requesting Holder(s) pursuant to their intended plan of
distribution.

 

(ii)       Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to effect, or take any action to effect, any such
Demand Registration pursuant to this Section 2(a) or to file a post-effective
amendment to any Registration Statement or to amend or supplement any Prospectus
in a Registration Statement:

 

(1)       In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process unless the Company is already
subject to service in such jurisdiction, qualify to do business in effecting
such Registration, qualification or compliance or subject itself to taxation on
its income in any jurisdiction where it is not then subject to taxation, except
as may be required by the Securities Act or applicable rules or regulations
thereunder;

 

(2)       With respect to securities that are not Registrable Securities;

 

(3)       If the Company has delivered a certificate by an executive officer of
the Company to the Requesting Holders stating that in the good faith judgment of
the Company, it would be materially detrimental to the Company or its security
holders for such Registration to be effected at such time, in which event the
Company shall have the right to defer such Registration for a period of not more

 

-5-

 

than 60 days; provided, that such right to delay a Registration pursuant to
clause (3) shall be exercised by the Company only if the Company has exercised
(or is concurrently exercising) similar black-out rights against holders of
similar securities that have registration rights, if any; or

 

(4)       Solely with respect to any Affiliate of the Company, during any
Scheduled Black-Out Period;

 

provided, that the total number of days that any such suspension, deferral or
delay in Registration pursuant to clauses (3), and (4) in the aggregate may be
in effect in any 365 day period shall not exceed 90 days.

 

(iii)       The Registration Statement filed pursuant to the request of the
Requesting Holder may include shares of Common Stock which are held by Holders
and Persons who, by virtue of agreements with the Company (other than this
Agreement), are entitled to include their securities in any such Registration,
if any.

 

(iv)       Underwriting. If the offering of the Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten public
offering, the Requesting Holder, in consultation with the Company, shall select
one or more investment banking firms of national standing reasonably acceptable
to each to be the Underwriters for the offering. The Company and the Requesting
Holder(s) shall enter into an underwriting agreement in customary form with the
managing Underwriter(s).

 

(v)       The number of Demand Registrations that the Holders shall be entitled
to request, and that the Company shall be obligated to undertake, pursuant to
this Section 2(a) shall be five; provided, that the Company shall not be
obligated to undertake more than three underwritten offerings pursuant to this
Section 2 during the term of this Agreement, provided, further that in no event
shall the Company be required to effect more than one underwritten offering in
any twelve-month period pursuant to this Section 2. No Demand Registration shall
count for the purposes of the first clause of the limitations in this Section
2(a)(iv) if the Requesting Holder(s) determine in good faith to withdraw (within
30 days of making the Demand Registration and in any event prior to the filing
of the Registration Statement or prospectus supplement relating to such request)
the proposed Registration, upon written notice to the Company, due to marketing
conditions or regulatory reasons.

 

(vi)       Priority on Demand Registration. If, in connection with an
underwritten Demand Registration, the managing Underwriter(s) give written
advice to the Requesting Holder(s) or the Company of an Underwriters’ Maximum
Number, then the Requesting Holders(s) or the Company, as applicable, shall so
advise the Company and all Requesting Holder(s) and the Company will be
obligated and required to include in such Registration only the Underwriters’
Maximum Number, which securities will be so included in the following order of
priority: (i) first, Registrable Securities of the Requesting Holder(s) and the
Registrable Securities of any Holder as agreed to by the Requesting Holder(s),
pro rata on the basis of the aggregate number of Registrable Securities owned by
all Requesting Holder(s) who have delivered written requests for

 

-6-

 

Registration pursuant to this Section 2 (provided, that if the aggregate number
of Registrable Securities of the Requesting Holder(s) to be included in the
Demand Registration is less than 50% of the number requested to be so included
by such Requesting Holder(s), the Requesting Holder(s) may withdraw such Demand
Request by giving notice to the Company within three (3) days of receipt of
notice of the number of Registrable Securities of the Requesting Holder to be
included; if withdrawn, the Demand Request shall be deemed not to have been made
for all purposes of this Agreement), (ii) second, any shares of Common Stock to
be sold by the Company and (iii) third, any shares of Common Stock requested to
be included by Other Shareholders, with priorities among them as the Company
shall so determine to the extent in compliance with such other agreements with
the Company.

 

(vii)       In the case of an underwritten offering under this Section 2(a), the
price, underwriting discount and other financial terms for the Registrable
Securities shall be determined by the Requesting Holder(s) in consultation with
the Company.

 

(b)        Piggyback Registration.

 

(i)         If the Company shall determine to register the offer or sale of any
of its capital stock for the account of the Requesting Holder(s) listed in
Section 2(a) pursuant to the terms thereof (each such registration not withdrawn
or abandoned prior to the effective date thereof being herein called a
“Piggyback Registration”), the Company will, subject to the conditions set forth
in this Section 2(b):

 

(1)       promptly, but in any event not less than 15 days prior to filing the
applicable Registration Statement, give to each of the Holders a written notice
thereof; and

 

(2)       subject to Section 2(b)(ii) below and any transfer restrictions any
Holder may be a party to, include in such Piggyback Registration (and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made by the Holders. Such written request must
specify the specific amount of the Holders’ Registrable Securities for which
inclusion is requested and the intended method of disposition thereof and shall
be received by the Company within 15 days after written notice from the Company
is given under Section 2(b)(i)(1) above. In the event that any Holder makes such
written request, the Holder may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, at any time at least two (2) business days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration.

 

(ii)       Underwriting. If the Piggyback Registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(b)(i)(1) above. In such event, the right of each of
the Holders to a Piggyback Registration pursuant to this Section 2(b) shall be
conditioned upon such Holders’

 

-7-

 

participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose Registrable Securities are to be included in such Piggyback
Registration shall (together with the Company and any Other Shareholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form for secondary public offerings with the
managing underwriter or underwriters selected for underwriting by the Company
(and if the Registration was initiated by a Holder pursuant to Section 2(a),
such underwriters must be selected by the Requesting Holder(s) and the Company
and reasonably acceptable to each other); provided, however, that such
underwriting agreement shall not provide for indemnification or contribution
obligations on the part of any Holder or Other Shareholder greater than the
obligations of the Holders under Section 2(h)(ii) or Section 2(h)(iv) except as
may be customary and reasonable.

 

(iii)       Priority on Piggyback Registrations. If a Piggyback Registration is
an underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, the Company will
include in such registration only the Underwriters’ Maximum Number, which
securities will be included pro rata on the basis of the aggregate number of
shares owned by each such Person.

 

(c)       Shelf Registration Statement. Notwithstanding anything to the contrary
herein, as soon as reasonably practicable, but in no event more than 30 days
from the date of this Agreement, the Company shall (i) prepare and file with (or
confidentially submit to) the Commission a Shelf Registration Statement that
covers all Registrable Securities then outstanding for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto and (ii) use its commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective by the
Commission as soon as reasonably practicable thereafter; provided, however, that
the Company shall be permitted to file a post-effective amendment or prospectus
supplement to any currently effective Shelf Registration Statement in lieu of an
additional Registration Statement pursuant to Section 2(c) to the extent the
Company determines, and the Requesting Holder(s) agree, that the Registrable
Securities of the Requesting Holder(s) may be sold thereunder by such Requesting
Holder(s) pursuant to their intended plan of distribution. From and after the
declaration of effectiveness by the Commission of such Shelf Registration
Statement or the filing of such post-effective amendment or prospectus
supplement to any currently effective Shelf Registration Statement, the Company
shall use commercially reasonable efforts to cause such Shelf Registration
Statement to be continuously effective so long as there are any Registrable
Securities outstanding.

 

In connection with such Shelf Registration Statement, the Company will, subject
to the terms and limitations of this Section 2, as promptly as reasonably
practicable upon notice from any Requesting Holder in accordance with the terms
of this Section 2(c), cooperate in any shelf take-down by amending or
supplementing the Prospectus related to such Registration as may be reasonably
requested by such Holder or as otherwise required to reflect the number of
Registrable Securities to be sold thereunder. The Company shall not be required
to maintain in effect more than one Shelf Registration at any one time.

 

-8-

 

(d)       Suspension of Effectiveness. Notwithstanding anything to the contrary
in this Agreement, the Company shall not be obligated to keep a Registration
Statement or a Shelf Registration Statement continuously effective pursuant to
Section 2(a)(i)(4) or Section 2(c) and may suspend the use of the prospectus
included therein, if the Company determines in good faith it would be materially
detrimental to the Company or its security holders not to suspend the use of
such Registration Statement or Shelf Registration Statement; provided, however,
that the Company shall not be permitted to (i) suspend the use of the
Registration Statement or Shelf Registration Statement, as applicable, for a
period exceeding 45 days in succession or (ii) provide a Suspension Notice (as
defined below) more than two (2) times in any twelve (12) month period. In the
case of an event that causes the Company to suspend the use of a Registration
Statement or Shelf Registration filed pursuant to the terms herein (a
“Suspension Event”), the Company shall give a certificate by an executive
officer of the Company providing notice to the Requesting Holders (a “Suspension
Notice”) to suspend sales of the Registrable Securities and such notice shall
represent the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing. The Requesting
Holders may recommence effecting sales of the Registrable Securities pursuant to
the Registration Statement or Shelf Registration Statement, as applicable,
following further written notice in a certificate by an executive officer of the
Company representing to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Requesting Holders promptly following the conclusion of any Suspension Event or
its effect.

 

(e)       Duplicate Registrations. The Company shall not be required to effect a
registration under this Agreement if the Registrable Securities that are the
subject of such request are at the time of such request included in an effective
registration statement of the Company permitting the resale of such Registrable
Securities in the manner contemplated by the Requesting Holder.

 

(f)       Expenses of Registration. Except as otherwise provided in this
Agreement, all expenses incurred by the Company incidental to the Company’s
performance of or compliance with this Agreement (the “Registration Expenses”),
including (i) all Registration and filing fees (including (A) with respect to
Company filings required to be made with the Commission, all applicable
securities exchanges and/or FINRA and (B) compliance with securities or blue sky
laws including any fees and disbursements of counsel for the underwriter(s) in
connection with blue sky qualifications of the Registrable Securities); (ii)
word processing, duplicating and printing expenses; (iii) messenger, telephone
and delivery expenses; (iv) fees and disbursements of counsel for the Company;
(v) fees and disbursements of the Company’s independent certified public
accountants (including, without limitation, the fees and disbursements in
connection with any “comfort” letters pursuant to Section 2(g)(x)) of this
Agreement, other special experts, retained by the Company, shall be borne by the
Company; provided, however, that each Participating Holder shall bear the
underwriting discount or commission relating to the Registrable Securities such
Participating Holder sells.  The Company shall, in any event, pay the expenses
of any annual audit or quarterly review, the expenses of any liability insurance
and the expenses and fees for listing the Registrable Securities to be
registered on the applicable securities exchange.  Any other provisions of this
Agreement notwithstanding, if a registration request is withdrawn at the request
of the Holder(s), then the Holder(s) responsible for such request shall pay all
reasonable Registration Expenses incurred in

 

-9-

 

connection with such registration unless the withdrawal of such request is the
result of facts or circumstances relating to the Company (based on the
reasonable determination of the Holders) that arise after the date on which such
request was made and could reasonably have a material adverse effect on the
offering of the Registrable Securities.

 

(g)       Registration Procedures. In the case of each Registration effected by
the Company subject to this Section 2, the Company will keep the Holders advised
in writing as to the initiation of each Registration and, to the best of
knowledge thereof, as to the completion thereof. At its expense, the Company
will:

 

(i)       as promptly as practicable, prepare and file with the Commission such
pre- and post-effective amendments to such Registration Statement, supplements
to the Prospectus and such amendments or supplements to any Issuer Free Writing
Prospectus as may be (1) reasonably requested by the Requesting Holder(s) (if
any), (2) reasonably requested by any other Participating Holder (to the extent
such request relates to information relating to such Participating Holder), or
(3) necessary to keep such Registration effective for the period of time
required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

 

(ii)       notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as promptly as practicable after
notice thereof is received by the Company (1) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto has been filed, (2) to the extent any of the following
relates to the Participating Holders or information supplied by the
Participating Holders, of any written comments by the Commission or any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus or for additional information, (3) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes and (4) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(iii)       promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein (in the case of such

 

-10-

 

Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, and when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason the Company shall
have determined in good faith it necessary during such time period to amend or
supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the
Commission, and furnish without charge to the Participating Holders and the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

 

(iv)       use its reasonable best efforts to prevent, or obtain the withdrawal
of, any stop order or other order suspending the use of any Prospectus or any
Issuer Free Writing Prospectus;

 

(v)       deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter;

 

(vi)       subject to the terms set forth in Section 2(a)(ii)(1) and Section
2(c) hereof, on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify the offer or sale of the Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions in the United States as any Participating Holder reasonably (in
light of such Participating Holder’s intended plan of distribution) requests and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Participating Holder to consummate the disposition of
the Registrable Securities owned by such Participating Holder pursuant to such
Registration Statement;

 

(vii)       in connection with an underwritten offering, make such
representations and warranties to the Participating Holders and the underwriters
or agents, if any, in form, substance and scope as are customarily made by
issuers in underwritten public offerings;

 

(viii)       in connection with an underwritten offering, enter into such
customary agreements (including underwriting and indemnification agreements) and
take such other customary and appropriate actions as the Requesting Holder(s) or
the managing underwriter, if any, reasonably requests in order to expedite or
facilitate the Registration and disposition of such Registrable Securities;

 

-11-

 

(ix)       use its commercially reasonable efforts to obtain for delivery to the
managing underwriter, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an underwritten offering, the date of the closing under the underwriting
agreement, in form and substance as is customarily given to underwriters in an
underwritten secondary public offering;

 

(x)       in the case of an underwritten offering, use commercially reasonable
efforts to obtain for delivery to the Company and the managing underwriter, if
any, a “comfort” letter from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants in an underwritten secondary public offering as may
be reasonably requested;

 

(xi)       cooperate with each Participating Holder and the underwriters, if
any, of such Registrable Securities and their respective counsel in connection
with any filings required to be made with FINRA;

 

(xii)       use its commercially reasonable efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed or
quoted on a national securities exchange or trading system and each securities
exchange and trading system (if any) on which similar securities issued by the
Company are then listed;

 

(xiii)       cooperate with the Participating Holders and the underwriters, if
any, to facilitate the timely preparation and delivery of certificates (or
non-physical certificates, such as through the use of The Depositary Trust
Company’s Direct Registration System), with requisite CUSIP numbers,
representing Registrable Securities to be sold and not bearing any restrictive
legends;

 

(xiv)       in the case of an underwritten offering, make reasonably available
the appropriate executives and members of management of the Company to
participate in the customary “road show” presentations that may be reasonably
requested by the managing underwriter in any such underwritten offering and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto;

 

(xv)       use its commercially reasonable efforts to procure the cooperation of
the Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s);

 

(xvi)       use its commercially reasonable efforts to take such actions as are
under its control to remain a well-known seasoned issuer (as such term in
defined in Rule 405 under the Securities Act) and not become an ineligible
issuer (as such term is defined in Rule 405 under the Securities Act) during the
period when such Registration Statement remains in effect; and

 

(xvii)       in connection with an underwritten offering, make available for
inspection by a representative of Participating Holders that are selling at
least ten percent (10%) of

 

-12-

 

the Registrable Securities included in such Registration (and who is named in
the applicable prospectus supplement as a Person who may be deemed to be an
underwriter with respect to an offering and sale of Registrable Securities), the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Holders or the managing underwriters(s), at the offices where normally
kept, during reasonable business hours, financial and other records and
pertinent corporate documents of the Company, and cause the officers, directors
and employees of the Company to supply all information in each case reasonably
requested by any such representative, managing underwriter, attorney or
accountant in connection with such Registration Statement, in each case as shall
be advisable to conduct a reasonable investigation within the meaning of the
Securities Act; provided, that if any such information is identified by the
Company as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information and shall sign customary confidentiality
agreements reasonably requested by the Company prior to the receipt of such
information.

 

(h)       Indemnification.

 

(i)       Indemnification by the Company. With respect to each Demand
Registration or Piggyback Registration which has been effected pursuant to this
Section 2, the Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, (1) each of the Participating Holders and each of its
officers, directors, limited or general partners and members thereof, (2) each
member, limited or general partner of each such member, limited or general
partner, (3) each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each underwriter, if any, and each Person who controls (within the meaning of
the Securities Act or the Exchange Act) any underwriter, against any and all
claims, losses, damages, penalties, judgments, suits, costs, liabilities,
reasonable attorney’s fees and reasonable documented out of pocket expenses of
investigating and defending a claim (or actions in respect thereof)
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in any Registration
Statement (including any Prospectus or Issuer Free Writing Prospectus) or any
other document incident to any such Demand Registration or Piggyback
Registration, qualification or compliance, (B) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
Prospectus or Issuer Free Writing Prospectus, in light of the circumstances
under which they were made not misleading), or (C) any violation by the Company
of the Securities Act, the Exchange Act or blue sky laws applicable to the
Company and relating to action or inaction required of the Company in connection
with any such Demand Registration or Piggyback Registration, qualification or
compliance, and will reimburse each of the Persons listed above, for any
reasonable and documented legal and any other expenses reasonably incurred in
connection with investigating and defending any such Losses, provided, that the
Company will not be liable in any such case to the extent that any such Losses
arise out of or are based on any untrue statement or omission of material fact
based upon written information furnished to the Company by the Participating
Holders or underwriter and stated to be specifically for use therein. The

 

-13-

 

liability imposed by this Section 2(h)(i) will be in addition to any liability
which the Company may otherwise have.

 

(ii)       Indemnification by the Participating Holders. Each of the
Participating Holders agrees (severally and not jointly) to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, each of its
directors and officers and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) or such
underwriter, each other Participating Holder and each of their respective
officers, directors, partners and members, and each Person controlling such
other Participating Holder (within the meaning of the Securities Act or the
Exchange Act) against any and all Losses arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement (including any Prospectus or Issuer Free Writing
Prospectus) or any other document incident to any such Demand Registration or
Piggyback Registration, qualification or compliance (including any notification
or the like) made by such Participating Holder in writing or (B) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements by such Participating Holder therein
not misleading (in the case of any Prospectus or Issuer Free Writing Prospectus,
in light of the circumstances under which they were made not misleading) and
will reimburse the Persons listed above for any reasonable and documented legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Losses, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in reliance upon and in conformity with written information
furnished to the Company by such Participating Holder and stated to be
specifically for use therein; provided, however, that the obligations of each of
the Participating Holders hereunder shall be limited to an amount equal to the
net proceeds (after giving effect to any underwriters discounts and commissions)
such Participating Holder receives in such Demand Registration or Piggyback
Registration. The liability imposed by this Section 2(h)(i) will be in addition
to any liability which the Participating Holders may otherwise have.

 

(iii)       Conduct of the Indemnification Proceedings. Each party entitled to
indemnification under this Section 2(h) (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided, further, that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this

 

-14-

 

Section 2(h) except to the extent the Indemnifying Party is prejudiced thereby.
It is understood and agreed that the Indemnifying Party shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate legal counsel for all
Indemnified Parties; provided, however, that where the failure to be provided
separate legal counsel could potentially result in a conflict of interest on the
part of such legal counsel for all Indemnified Parties, separate counsel shall
be appointed for Indemnified Parties to the extent needed to alleviate such
potential conflict of interest. No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which faults the actions of the Indemnified Party or fails to include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(iv)       If the indemnification provided for in this Section 2(h) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Losses, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations. The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of each of the Participating Holders
hereunder shall be several and not joint and shall be limited to an amount equal
to the net proceeds (after giving effect to any underwriters discounts and
commissions) such Participating Holder receives in such Demand Registration or
Piggyback Registration and, provided, further, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section
2(h)(iv), each Person, if any, who controls an underwriter or agent within the
meaning of Section 15 of the Securities Act shall have the same rights to
contribution as such underwriter or agent and each director of the Company, each
officer of the Company who signed a Registration Statement, and each Person, if
any, who controls the Company or a selling Holder within the meaning of Section
15 of the Securities Act shall have the same rights to contribution as the
Company or such selling Holder, as the case may be.

 

(v)       Subject to the limitations on the Holders’ liability set forth in
Section 2(h)(ii) and Section 2(h)(iv), the remedies provided for in this Section
2(h) are not

 

-15-

 

exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or equity. The remedies shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Holder or any Indemnified Party and survive the transfer of such securities
by such Holder.

 

(vi)       The obligations of the Company and of the Participating Holders
hereunder to indemnify any underwriter or agent who participates in an offering
(or any Person, if any, controlling such underwriter or agent within the meaning
of Section 15 of the Securities Act) shall be conditioned upon the underwriting
or agency agreement with such underwriter or agent containing an agreement by
such underwriter or agent to indemnify and hold harmless the Company, each of
its directors and officers, each other Participating Holder, and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) or such Participating Holder against all Losses, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendment thereto), or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such underwriter or agent expressly for use in such filings described
in this sentence.

 

(i)       Participating Holders.

 

(i)       Each of the Participating Holders shall furnish to the Company such
information regarding such Participating Holder and its partners and members,
and the distribution proposed by such Participating Holder as the Company may
reasonably request in writing and as shall be reasonably requested in connection
with any Registration, qualification or compliance referred to in this Section
2.

 

(ii)       In the event that, either immediately prior to or subsequent to the
effectiveness of any Registration Statement, any Participating Holder shall
distribute Registrable Securities to its partners or members, such Participating
Holder shall so advise the Company promptly and provide such information as
shall be necessary to permit an amendment to such Registration Statement to
provide information with respect to such partners or members, as selling
security holders. As soon as is reasonably practicable following receipt of such
information, the Company shall file an appropriate amendment to such
Registration Statement reflecting the information so provided. Any incremental
expense to the Company resulting from such amendment shall be borne by such
Participating Holder.

 

(iii)       Each Holder agrees that at the time that such Holder is a
Participating Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2(g)(iii), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of a supplemented or amended Prospectus or Issuer
Free Writing Prospectus or until such Holder is advised in writing by the
Company that the use of the Prospectus or Issuer Free Writing Prospectus, as the
case may be, may be resumed, and, if so directed by the Company, such Holder
shall deliver to the Company all copies, other than any permanent file copies
then in such

 

-16-

 

Holder’s possession, of the most recent Prospectus or any Issuer Free Writing
Prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such Registration Statement shall be maintained effective by
the number of days during the period from and including the date of the giving
of notice pursuant to Section 2(g)(iii) to the date when the Company shall make
available to such Holder a copy of the supplement or amended Prospectus or
Issuer Free Writing Prospectus or is advised in writing that the use of the
Prospectus or Issuer Free Writing Prospectus may be resumed.

 

(j)       Rule 144. With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of restricted
securities to the public without registration, the Company agrees to use its
reasonable best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time during which it is subject to such reporting
requirements (or, if the Company is not required to file such reports, it will,
upon the request of the Holders holding a majority of the then outstanding
Registrable Securities, make publicly available such necessary information to
permit sales pursuant to Rules 144 under the Securities Act).

 

(k)       Termination. The Registration Rights set forth in this Section 2 shall
terminate and cease to be available as to any securities held by a Holder at
such time as such Holder (after owning) first ceases to own any Registrable
Securities.

 

(l)       Notwithstanding any provision of this Agreement to the contrary, in
order for a Registration to be included as a Registration for purposes of this
Section 2, the Registration Statement in connection therewith shall have been
continually effective in compliance with the Securities Act and usable for
resale for the full period established with respect to such Registration (except
in the case of any suspension of sales pursuant to (A) a Scheduled Black-Out
Period, or (B) Section 2(g)(iii) hereof, in which case such period shall be
extended to the extent of such suspension).

 

(m)       Notwithstanding any provision of this Agreement to the contrary, if
the Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly and annual reports and related
financial statements on Form 10-Q and Form 10-K, the Company shall use its
reasonable best efforts to promptly file such post-effective amendment and may
postpone or suspend effectiveness of such Registration Statement to the extent
the Company determines necessary to comply with applicable securities laws;
provided, that the period by which the Company postpones or suspends the
effectiveness of a shelf Registration Statement pursuant to this Section 2(m)
plus any suspension, deferral or delay pursuant to Section 2(g)(iii) shall not
exceed 60 days in the aggregate in any twelve-month period.

 

-17-

 

SECTION 3.

MISCELLANEOUS

 

(a)       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to conflict of laws principles. Each of the Holders and the Company (a)
irrevocably and unconditionally agrees that any legal action or proceeding based
on or arising out of this Agreement will be brought exclusively in the U.S.
District Court for the Southern District of New York (or, if such court declines
to accept jurisdiction, any state or federal court sitting in the city of New
York, New York County), (b) irrevocably waives the right to trial by jury in any
such action or proceeding, (c) irrevocably submits to the personal jurisdiction
and venue of the aforesaid courts and irrevocably waives any argument that such
courts are an inconvenient or improper forum and (d) consents to service of
process by a reputable overnight delivery service, signature requested, to the
address of such party’s principle place of business or as otherwise provided by
applicable law.

 

(b)       Section Headings. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(c)       Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, (a) if
given by telecopy or email, when such telecopy is transmitted to the telecopy
number set forth below or sent to the email address set forth below, as
applicable, and the appropriate confirmation is received or (b) if given by any
other means, when actually received during normal business hours at the address
specified in this section:

 

(i)If to the Company:


 



  CSX Corporation   500 Water Street, 15th Floor   Jacksonville, FL 32202  
Attention:   Ellen M. Fitzsimmons, Executive Vice President of Law and    
Public Affairs, General Counsel and Corporate Secretary   Facsimile:  (904)
359-1216       With a copy to (which shall not constitute notice):       Davis
Polk & Wardwell LLP   450 Lexington Avenue   New York, NY 10017   Attention:
 George R. Bason, Jr. and Marc O. Williams   Facsimile: (212) 701-5340; (212)
701-5843



 

-18-

 

(ii)If to the Holders:

 



  MR Argent Advisor LLC
c/o Mantle Ridge, LP   900 3rd Avenue, 11th Floor
New York, NY 10022   Attention: Paul C. Hilal
Facsimile: (646) 762-8541       With a copy to (which shall not constitute
notice):       Cadwalader, Wickersham & Taft LLP   One World Financial Center  
New York, New York 10281   Attention: Richard M. Brand; William P. Mills  
Facsimile: (212) 504-6666



 

or to such other address, facsimile number or email address as such party may
hereafter specify for the purpose by notice to the other parties hereto.

 

Each Holder agrees that any notice received pursuant to this Agreement,
including any notice of a proposed underwritten public offering or postponement
of an offering or effecting of a registration, may be confidential information
and that any trading in securities of the Company following receipt of such
information may only be done in compliance with all applicable securities laws.

 

(d)       Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, any consents, waivers and modifications
which may hereafter be executed, may be reproduced by the Holders by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and the Holders may destroy any original document so reproduced.
The parties hereto agree and stipulate that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by the Holders in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

(e)       Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder may be assigned in whole or in part by any party without
the prior written consent of the other parties hereto and any purported
assignment in violation of this provision shall be void; provided, however, that
the rights and obligations hereunder of any Holder may be assigned, in whole or
in part, to any Person who acquires such Registrable Securities that (i) is an
Affiliate of any Holder or (ii) is unable to immediately sell, without
limitations (including, but not limited to, any limitation on volume or manner
of sale) or restrictions under Rule 144, all Registrable Securities and other
shares of Common Stock held by such Person (provided, that for this clause (ii),
any such rights and obligations may be assigned solely with respect to such
Registrable Securities) (each such Person described in clauses (i) or (ii) a
“Permitted Assignee”).

 

-19-

 

Any assignment pursuant to this Section 3(e) shall be effective and any Person
shall become a Permitted Assignee only upon receipt by the Company of (1) a
written notice from the transferring Holder stating the name and address of the
transferee and identifying the number of shares of Registrable Securities with
respect to which the rights under this Agreement are being transferred and, if
fewer than all of the rights attributable to a Holder hereunder are to be so
transferred, the nature of the rights so transferred and (2) a written
instrument by which the transferee agrees to be bound by all of the terms and
conditions applicable to a Holder of such Registrable Securities. Subject to the
foregoing, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties.

 

(f)       Several Nature of Commitments. The obligations of each Holder
hereunder are several and not joint, and relate only to the Registrable
Securities held by such Holder from time to time. No Holder shall bear
responsibility to the Company for breach of this Agreement or any information
provided by any other Holder.

 

(g)       Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire understanding of the parties hereto relating to the subject matter hereof
and supersedes all prior understandings among such parties. This Agreement may
be amended with (and only with) the written consent of the Company and the
Holders holding a majority of the then outstanding Registrable Securities and
any such amendment shall apply to all Holders and all of their Registrable
Securities; provided, however, that, notwithstanding the foregoing, no amendment
to this Agreement may adversely affect the rights of a Holder hereunder without
the prior written consent of such Holder; provided, further, that,
notwithstanding the foregoing, additional Holders may become party hereto upon
an assignment of rights and obligations hereunder pursuant to Section 3(e);
provided further, however, that other than as set forth in Section 3(e), the
Company may not add additional parties hereto without the consent of Holders
holding a majority of the then outstanding Registrable Securities. The
observance of any term of this Agreement may be waived by the party or parties
waiving any rights hereunder.

 

(h)       Injunctive Relief.  It is hereby agreed and acknowledged by each
Holder and the Company that irreparable injury to each would occur in the event
that any provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that money damages are not
an adequate remedy for such a breach.  It is accordingly agreed that each Holder
and the Company may be entitled to specific performance of, and injunctive
relief to prevent any violation of, the terms hereof. The Holders and the
Company agree to waive any bonding requirement under any applicable law in the
case any other party seeks to enforce the terms by way of equitable relief.

 

(i)       Other Registration Rights. The Company is not currently a party to any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are on parity with or senior to, or inconsistent with, the registration
rights granted to the Holders pursuant to this Agreement. The Company shall not
enter into any registration rights agreement that is inconsistent with or
violates the rights granted to the Holders by this Agreement.

 

(j)       Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or

 

-20-

 

unenforceable, such provision shall be of no force or effect, but the illegality
or unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.

 

(k)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

 

(l)       Interpretation of this Agreement. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented. Each of the parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said independent counsel. Each party cooperated and participated
in the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation.

 

[Remainder of Page Intentionally Left Blank]

 

-21-

 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.

 

  CSX CORPORATION       By: /s/ Nathan D. Goldman     Name: Nathan D. Goldman  
  Title: General Counsel

 

MR ARGENT ADVISOR LLC, on behalf of itself and its affiliated funds

 

By: Mantle Ridge LP, its managing member

 

By: Mantle Ridge GP LLC, its managing member

 

By: PCH MR Advisor Holdings LLC, its managing member

 

By: /s/ Paul C. Hilal   Name: Paul C. Hilal   Title: Sole Member  

 

 



[Signature Page to Registration Rights Agreement]

 

 

